Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Applicant’s amendment, filed July 29, 2021, has been entered in the application. Claims 1-20 remain pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an arrangement configured to “selectively open or close an inlet and/or an outlet of the cooling loop included in each of the […] battery modules” (claim 1), “selectively open or close an inlet and/or outlet of the fluid loop of the at least one battery module” (claim 16) and the performing of the step of “selectively opening or closing an inlet and/or an outlet of the cooling loop […] to modify the temperature of the battery module” (claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 112
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, the recitation positively provides for a first casing of a first battery module (lines 2-3) a second casing of a second battery module (lines 5-6) and a recitation that each of the battery modules include a cooling loop (lines 8-9), wherein an inlet and outlet are provided on a common side of “the respective first casing or second casing”. For conditions where “the respective first casing or second casing” is interpreted as “the respective first casing”, the arrangement of the cooling loop inlet and outlet structures for the second battery module is confusing to the extent that their location appears to be explicitly omitted from the recitation. Similarly, for conditions where “the respective first casing or second casing” is interpreted as “the respective second casing”, the arrangement of the cooling loop inlet and outlet structures for the first battery module is confusing to the extent that their location appears to be explicitly omitted from the recitation. There is a logical inconsistency in the recitation explicitly providing the inlet and outlet structures for both modules, and then only alternatively reciting their provision on one casing or the other. Note that an intended improved breadth of coverage associated with reciting “on a common side of the respective first or second casing” is not had here, since the status of the element excluded by the alternative recitation here, yet positively provided for earlier in the claim becomes of unascertainable scope.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 16-20 is/are rejected under 35 U.S.C. 103 as obvious over Kim et al. (US 2006/0210868, cited previously) in view of Abujudom, II, et al. (US 4,976,327, cited previously).

As regards the battery module (11’) including plural cells, it is notoriously old and well known in battery technologies to provide a higher voltage battery as being made up of a plurality of lower voltage cells so as to not have an excessive individual cell voltage, and additionally to allow a battery unit of particular voltage capacity to be constructed (e.g., by allowing for a desired operating voltage, by choosing the appropriate number of cells to be connected in series). Resultantly, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide each of the unit batteries (11’) as taught by Kim et al. as comprising plural cells for the purpose of maintaining a lower individual cell voltage, and to allow the operating voltage of the batteries to be set closely proximate to the desired voltage needed to operate the vehicle.
As regards each battery (11’) as including the respective casing (15’), initially, the reference to Kim et al. does not specifically teach that the casing (15’) and battery 
The reference to Kim et al. as modified above does not specifically teach the provision of and control of valves at an inlet and/or outlet which are openable and closeable in response to the operation of the heaters. Abujudom, II, et al. teach that in the control of air-flow circulation for heat transfer associated with a battery (22) is it quite old and quite well known to provide a valve (65 in general) at an inlet or outlet of a cooling loop (air path 62), which valve controls the airflow around the battery in response to temperature (col. 3, line 57 through col. 4, line 14) by allowing flow through the loop, or not allowing flow through the loop. It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the respective flow paths taught by the base reference to Kim et al. as modified above, each with the cooling loop valve structure taught by Abujudom, II, et al., for the purpose of providing increased or decreased cooling or heating flow when desired or required by the operation of the heaters, thus ensuring that the battery is brought to the desired temperature as quickly as possible. Further, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to operate the valves to close in response to operation of the heaters, for example in a condition where the ambient air is cold, so as to ensure that the respective batteries are brought up to a desired temperature at a faster rate. 
As regards the placing of the inlet and outlet on a common side of the casing, while it is clear that initially the modifying reference to Abujudom, II, et al. teaches the 

Claim(s) 16-20 is/are rejected under 35 U.S.C. 103 as obvious over Kim et al. (US 2006/0210868, cited previously) in view of Abujudom, II, et al. (US 4,976,327, cited previously) and Kimoto et al. (US 2004/0232891).
Kim et al. teach a battery pack (12’) arrangement including a plurality of battery modules and respective casings (battery modules 11’, casings 15’), a fluid loop configured to pass a fluid through a volume enclosed by the casing (see casing cross-section, figure 4) including an inlet in communication with 13’ and an outlet (in communication with 14’, and without which a flow would not be possible), respective battery modules positioned directly adjacent the flow carrying casings, each casing having a heater (24) placed therein such that resultantly the temperature of the battery portion and fluid in the loop are related to each other, the heaters operable to heat the battery, a plurality of temperature sensors (illustrated, but not separately provided with a reference numeral, see elements 26 in the embodiment of figure 1), the arrangement operable under the control of a battery controller element (BMS, 23), the flow through the casing portions capable of heating (if heaters 24 are on) or cooling (if ambient flow is cooler than the batteries), the batteries arranged in series or parallel in the cooling circuit (figure 3), the controller operable to individually control the activation of the plural 
As regards the battery module (11’) including plural cells, it is notoriously old and well known in battery technologies to provide a higher voltage battery as being made up of a plurality of lower voltage cells so as to not have an excessive individual cell voltage, and additionally to allow a battery unit of particular voltage capacity to be constructed (e.g., by allowing for a desired operating voltage, by choosing the appropriate number of cells to be connected in series). Resultantly, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide each of the unit batteries (11’) as taught by Kim et al. as comprising plural cells for the purpose of maintaining a lower individual cell voltage, and to allow the operating voltage of the batteries to be set closely proximate to the desired voltage needed to operate the vehicle.
As regards each battery (11’) as including the respective casing (15’), initially, the reference to Kim et al. does not specifically teach that the casing (15’) and battery module (11’) are integrated, however it is well understood to be within the skill level of the ordinary practitioner to integrate elements formerly provided separately, and as such, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide each respective battery and associated fluid flow casing portion as integrated into a single element (e.g., by uniting the battery container and flow casing portions into a single containing element which holds both the battery and the flow-path portions, with the result that the battery is integrated with the casing), for the purpose of integrating elements which are deployed together (each battery 11’ includes an associated casing 15’ in Kim et al.), thus facilitating the stocking of fewer separate parts, and also facilitating a faster assembly than would result from separately assembling the battery portions and casing portions. 
The reference to Kim et al. as modified above does not specifically teach the provision of and control of valves at an inlet and/or outlet which are openable and closeable in response to the operation of the heaters. Abujudom, II, et al. teach that in 
As regards the placing of the inlet and outlet on a common side of the casing, while it is clear that initially the modifying reference to Abujudom, II, et al. teaches the provision of the inlet and outlet of the disclosed flow path on different casing sides, the re-positioning of the outlets on a single side would be a routine re-arrangement of the already-taught structure. Further, Kimoto et al. teach that where providing a flow path in a battery casing (flow path 9, 10; battery pack 5, casing 12, figure 9) wherein inlet and/or outlet elements include valve closure elements (26), it is well known to provide both the inlet (proximate 23) and outlet (proximate 24) on the same side of the casing. Resultantly it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to orient one or more of the inlet and outlet elements of the arrangement of Kim et al. as modified by Abujudom, II, et al., so as to be on a single side of the casing, as positively taught by Kimoto et al., for the purpose of one or more of providing both elements on a single side to allow them to be easily connected to and disconnected from the remaining flow support structures (e.g., conduits, fans, distribution elements) all from one access point, and/or to reduce the quantity of extra ducting required resultantly reducing the space occupied by such extra ducting taken 

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Abujudom, II, et al. and Plattner (US 3,440,109). Kim et al. as modified by Abujudom, II, et al. teach a system for a vehicle including a battery pack arrangement including a plurality of battery modules and respective casings, a cooling air fluid loop configured to pass a fluid through a volume enclosed by the casings and control arrangements as discussed above.
As more specifically regards claims 1 and 10, the reference to Kim et al. as modified does not specifically teach that the heaters for the respective batteries are powered solely by the respective associated battery. Plattner teaches that it is well known in the provision of heaters associated with the cells of a battery (heater elements 58, 58’; thermal control switch 66, 68) to provide power to the heaters when the temperature decreases below a threshold, wherein the power is provided from the battery itself (via connections to 12, 14, see figures 1, 2, 8). It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the power to the heaters as taught by Kim et al. as modified by Abujudom, II, et al., solely from the respective battery modules in the manner taught by Plattner for the purpose of centralizing the current draw associated with battery temperature control to the battery module itself, resultantly increasing current transfer efficiency, minimizing the draw of heating current from other more remotely located vehicle systems.
As regards claim 10 and the battery module (11’) including plural cells, it is notoriously old and well known in battery technologies to provide a higher voltage battery as being made up of a plurality of lower voltage cells so as to not have an excessive individual cell voltage, and additionally to allow a battery unit of particular voltage capacity to be constructed (e.g., by allowing for a desired operating voltage, by choosing the appropriate number of cells to be connected in series). Further, the modifying Plattner teaches that it is quite old and well known to provide a battery in a casing with a plurality of cells (col. 3, lines 3-4). Resultantly, it would have been obvious to one of ordinary skill 
As regards each battery (11’) as including the respective casing (15’), initially, the base reference to Kim et al. does not specifically teach that the casing (15’) and battery module (11’) are integrated, however it is well understood to be within the skill level of the ordinary practitioner to integrate elements formerly provided separately, and as such, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide each respective battery and associated fluid flow casing portion as integrated into a single element (e.g., by uniting the battery container and flow casing portions into a single containing element which holds both the battery and the flow-path portions, with the result that the battery is within the casing), for the purpose of integrating elements which are deployed together (each battery 11’ includes an associated casing 15’ in Kim et al.), thus facilitating the stocking of fewer separate parts, and also facilitating a faster assembly than would result from separately assembling the battery portions and casing portions. 
As more specifically regards claims 4 and 14, the base reference to Kim et al., while teaching a circulation fan element, does not teach that the fan is controllable by the control system, or that the operation of the system controls the fan. In that it is understood that the circulation of cooling air is not always needed (e.g., when the battery temperature is already at a desired value or within a desired range without the intervention of temperature increasing or decreasing), it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the circulation fan as being controllable, and to control the circulation fan to be selectively operative, so as to ensure that it operates only when needed, thus reducing the current draw associated with running the fan when flow is unnecessary.   
As further regards claim 6, in the arrangement where, as modified by Plattner, the heater elements are powered solely from the battery, the operation of the heater .

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Abujudom, II, et al., Kimoto et al., and Plattner (US 3,440,109). Kim et al. as modified by Abujudom, II, et al. and Kimoto et al. teach a system for a vehicle including a battery pack arrangement including a plurality of battery modules and respective casings, a cooling air fluid loop configured to pass a fluid through a volume enclosed by the casings and control arrangements as discussed above.
As more specifically regards claims 1 and 10, the reference to Kim et al. as modified does not specifically teach that the heaters for the respective batteries are powered solely by the respective associated battery. Plattner teaches that it is well known in the provision of heaters associated with the cells of a battery (heater elements 58, 58’; thermal control switch 66, 68) to provide power to the heaters when the temperature decreases below a threshold, wherein the power is provided from the battery itself (via connections to 12, 14, see figures 1, 2, 8). It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the power to the heaters as taught by Kim et al. as modified by Abujudom, II, et al., and Kimoto et al. solely from the respective battery modules in the manner taught by Plattner for the purpose of centralizing the current draw associated with battery temperature control to the battery module itself, resultantly increasing current transfer efficiency, minimizing the draw of heating current from other more remotely located vehicle systems.
As regards claim 10 and the battery module (11’) including plural cells, it is notoriously old and well known in battery technologies to provide a higher voltage battery as being made up of a plurality of lower voltage cells so as to not have an excessive individual cell voltage, and additionally to allow a battery unit of particular voltage capacity to be constructed (e.g., by allowing for a desired operating voltage, by choosing the appropriate number of cells to be connected in series). Further, the modifying Plattner teaches that it is quite old and well known to provide a battery in a casing with a plurality 
As regards each battery (11’) as including the respective casing (15’), initially, the base reference to Kim et al. does not specifically teach that the casing (15’) and battery module (11’) are integrated, however it is well understood to be within the skill level of the ordinary practitioner to integrate elements formerly provided separately, and as such, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide each respective battery and associated fluid flow casing portion as integrated into a single element (e.g., by uniting the battery container and flow casing portions into a single containing element which holds both the battery and the flow-path portions, with the result that the battery is within the casing), for the purpose of integrating elements which are deployed together (each battery 11’ includes an associated casing 15’ in Kim et al.), thus facilitating the stocking of fewer separate parts, and also facilitating a faster assembly than would result from separately assembling the battery portions and casing portions. 
As more specifically regards claims 4 and 14, the base reference to Kim et al., while teaching a circulation fan element, does not teach that the fan is controllable by the control system, or that the operation of the system controls the fan. In that it is understood that the circulation of cooling air is not always needed (e.g., when the battery temperature is already at a desired value or within a desired range without the intervention of temperature increasing or decreasing), it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the circulation fan as being controllable, and to control the circulation fan to be selectively operative, so as to ensure that it operates only when needed, thus reducing the current draw associated with running the fan when flow is unnecessary.   
As further regards claim 6, in the arrangement where, as modified by Plattner, the heater elements are powered solely from the battery, the operation of the heater elements serves to allow higher power levels of charge or discharge is operating in that the operation of the heaters increases efficiency of battery operation when in use (Plattner, col. 1, lines 45-70).

Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. As regards the objection to the drawings regarding the failure of the drawings to illustrate positively claimed subject matter, applicant’s position is noted, however it does not accurately represent the requirements set forth in 37 CFR 1.83(a), upon which this objection is based, and which states:
“The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation ( e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.”
As such, the drawings remain objected to for the reasons set forth above, and as set forth in the previous office action. In correcting this condition, applicant should (a) assert that the arrangement for selectively opening and closing is conventional, and (b) provide a schematic illustration which may reasonably be a labeled rectangular box.
As regards the added limitations of the inlet and outlet structures being provided on a single side of the respective battery casing[s], initially, this may reasonably be seen as a routine adjustment to structure undertaken by the ordinary practitioner, for the purpose of providing both elements on a single side to allow them to be easily connected to and disconnected from the remaining flow support structures (e.g., conduits, fans, distribution elements) all from one access point, to the extent that access in a vehicle compartment may be constrained due to the presence of a large quantity of operative equipment therein.

In general, applicant may attempt to assert that this sort of modification is somehow not known by the ordinary practitioner, or that the ordinary practitioner would not be expected to make such a modification, however the references to Kimoto et al. (applied) as well as those to Hamada et al., Hamery et al., Lee et al., Tanaka et al. and Nakamura  (cited herein) provide documentary evidence that such a structure is well known, with Hamada et al. positively teaching that providing both the inlet and outlet on one side of a casing constitutes an improvement over the prior art, and/or Hamery et al., Lee et al. and Tanaka et al., positively teaching alternate embodiments where inlet and outlet flow structures may alternatively be provided on different casing sides or the same casing side. The above listing is an exemplary one, and not an exhaustive listing of references providing this teaching.

Conclusion
Applicant's amendment necessitated the new and/or modified ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 

Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616